Citation Nr: 1712946	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  00-12 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent prior to January 29, 2011 for service-connected lumbar strain.

2. Entitlement to a rating in excess of 40 percent from January 29, 2011 for service-connected lumbar strain.

3. Entitlement to an initial rating in excess of 10 percent for service-connected left knee medial meniscus injury.

4. Entitlement to service connection for a right knee disorder.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to February 1976 and from November 1980 to February 1981.  He had verified active duty for training (ACDUTRA) from July 27, 1985 to August 10, 1985; June 25, 1987 to July 11, 1987; October 24, 1987 to October 25, 1987; May 14, 1988 to May 28, 1988; June 23, 1989 to July 7, 1989; February 10, 1990 to February 11, 1990; May 29, 1993 to May 31, 1993; June 6, 1993 to June 26, 1993; July 14, 1993 to July 16, 1993; July 18, 1993 to August 1, 1993; August 18, 1993 to August 25, 1993; August 26, 1993 to September 8, 1993; September 9, 1993 to September 16, 1993; September 20, 1993 to September 30, 1993; and August 3, 2006, from the Puerto Rico National Guard.  He also had verified inactive duty for training (INACDUTRA) from June 1, 1997 to May 31, 1998; June 1, 1998 to June 1, 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied service connection for a low back disorder, left knee disorder, right knee disorder, hypertension, and an acquired psychiatric disorder.  By rating decision of March 2012, the RO granted service connection for lumbar strain, awarded a noncompensable rating, effective October 1, 1998, a 20 percent rating assigned from November 6, 2003, and a 40 percent rating assigned from January 29, 2011.  Service connection for left knee medial meniscal injury was granted and awarded a 10 percent rating effective from October 1, 1998. 


The issues of entitlement to service connection for a right knee disability, entitlement to service connection for hypertension, entitlement to an increased rating for service-connected lumbar strain, and entitlement to an increased rating for a left knee medial meniscus injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

It is as likely as not that the Veteran's major depression is caused by or related to his service-connected back and left knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a), 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for major depressive disorder, the only matter being decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide this issue.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Major Depression

The Veteran's post service treatment records note a current diagnosis of major depression.  Additionally, the Veteran was awarded service connection for a back disability and a left knee disability in March 2012.  Accordingly, the requirements of Wallin elements (1) and (2) have been met.  

Regarding a nexus, in a December 2013 VA opinion, a VA psychiatrist noted that the Veteran was initially seen for mental health reasons in 1994.  At that time, the Veteran reported a stressor of "back and leg pain secondary to motor vehicle accident in 1994".  The examiner indicated that the Veteran's knee and back trauma was work related and, accordingly, the Veteran's mental condition was not service connected.  However, as noted above, the RO granted service connection for the Veteran's back disability and left knee disability in March 2012.  

The Veteran's treatment records from August 1997 indicate that he was diagnosed with anxiety and depression status post trauma to left leg and back condition.

A February 1998 memorandum from the Puerto Rico National Guard Headquarters indicates that the Veteran was involved in an "accident" during active duty in January 1994.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current major depression was caused by or aggravated by his service-connected back and left knee disabilities.  Accordingly, service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 3.310 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for major depression is granted.


REMAND

In regards to the Veteran's service-connected back and left knee disabilities, the Veteran was last afforded VA examinations in June 2013.  In January 2017 correspondence, the Veteran's representative requested that the Veteran be afforded additional VA examinations to evaluate the current severity of his back and left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Additionally, since the Veteran's last examinations, the United States Court of Appeals for Veterans Claims held in Correia v. McDonald, 28 Vet. App 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  The June 2013 VA examinations do not comply with Correia.  As such, a remand is necessary to afford the Veteran another VA examination.

With respect to the Veteran's right knee disability, an opinion was obtained in February 2007.  The examiner opined that the right knee degenerative changes were less likely than not related to service because "it is very unlikely that he developed those changes only because [of] 2 weeks [of] military training."  The February 2007 VA examination was obtained without verification of all of the Veteran's periods of ACDUTRA, which total to more than 2 weeks of training.  The opinion is inadequate for VA purposes.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  As such, a remand is necessary in order to obtain a new medical opinion regarding whether the Veteran's right knee disability had its onset in or is related to his active service or a period of ACDUTRA or INACDUTRA.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As to the claim for service connection for hypertension, the Veteran's post service treatment records show ongoing treatment for hypertension.  The Veteran's service treatment records include a January 1980 enlistment exam noting a blood pressure of 140/90.  As noted earlier, the Veteran served on active duty training from July 27 to August 10, 1985.  Service treatment records include blood pressure readings taken on August 4, August 12, August 15 and August 17, 1985.  At the latter examination, he was noted to have borderline blood pressure.  He was noted to be on medication for high blood pressure in early October 1985.  Previous examinations have not considered/discussed all relevant evidence contained in the service treatment records.  Accordingly, another examination should be scheduled in order to obtain a medical opinion as to the date of onset of hypertension.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain any updated treatment.

2.  Schedule the Veteran for a new VA examination to determine the current severity of his low back disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.

(a)  The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

(c)  The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

(d)  In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the back throughout the appeal period (from October 1998).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion, or any portion thereof, cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

3.  Schedule the Veteran for a new VA examination to determine the current severity of his bilateral knee disabilities and the etiology of any right knee disorders.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays should be performed.

(a)  The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

(c)  Regarding the Veteran's right knee disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any right knee disability is related to the Veteran's active service, to include any period of ACDUTRA or INACDUTRA (as verified by the Puerto Rico National Guard Headquarters). 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

(d)  In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the knees throughout the appeal period (from October 1998).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

4.  Schedule the Veteran for a new VA examination to determine the date of onset of hypertension.  The Veteran's claims file, including  this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that hypertension is related to the Veteran's active service, to include any period of ACDUTRA or INACDUTRA (as verified by the Puerto Rico National Guard Headquarters).

A fully articulated medical rationale for the opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


